Citation Nr: 1032241	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  05-22 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for diabetes as a result of 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1969 to May 1972, 
with service in Korea. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

A hearing was scheduled to be held before the undersigned 
Veterans Law Judge at the RO in June 2010.  The transcript of 
the hearing is associated with the claims file and has been 
reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The Veteran contends that he was exposed to herbicides during 
his tour in Korea, and that as a result he had diabetes 
mellitus.  The Veteran's VA treatment records confirm he was 
diagnosed with diabetes mellitus, type II, currently well 
controlled. 

The evidence of record shows that the Veteran served in Korea 
from April 1970 to April 1971. The Department of Defense (DOD) 
has confirmed that Agent Orange was used along the demilitarized 
zone (DMZ) in Korea from April 1968 to July 1969.  Fields of 
fire between the front line defensive positions and the south 
barrier fence were defoliated.  The size of the treated area was 
a strip of land 151 miles long and up to 350 yards wide from the 
fence to north of the "civilian control line."  There was no 
indication that herbicides were sprayed in the DMZ itself.  
Herbicides were applied through hand spraying and by hand 
distribution of pelletized herbicides. Although restrictions 
were put in place to limit potential for spray drift, run-off, 
and damage to food crops, records indicate that the effects of 
spraying were sometimes observed as far as 200 meters down wind.  
The estimated number of exposed personnel is 12,056.  See M21-
1MR, Part IV, Subpart ii, Chapter 2, Section C; see also 
Veterans Benefits Administration (VBA) "Fact Sheet".

Units in the area during the period of use of herbicides 
included the following units of the 7th Infantry Division: 1st 
Battalion, 17th Infantry; 1st Battalion, 31st Infantry; 1st 
Battalion, 32nd Infantry; 2nd Battalion, 10th Cavalry; 2nd 
Battalion 17th Infantry; and 2nd Battalion, 31st Infantry.  See 
M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.

If it is determined that a veteran who served in Korea from 
April 1968 to July 1969 belonged to one of the units identified 
by DOD, then it is presumed that he or she was exposed to 
herbicides containing Agent Orange, and the presumptions 
outlined in 38 C.F.R. § 3.309(e) will apply.  See VA 
Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, 
Chapter 2, Section C, Topic 10, Block k.

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, Type II diabetes (also known 
as Type II diabetes mellitus), Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and certain soft- tissue 
sarcomas. 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

In this matter, the Veteran's in-service personnel records show 
that he served in Korea from April 1970 to April 1971 with the 
802nd Engineering Battalion and the 44th Engineering Battalion.   

At the June 2010 Board hearing, the Veteran and his 
representative acknowledged that while the Veteran was not 
stationed in Korea between April 1968 to July 1969, they argued 
that Agent Orange will remain in the exposed area for "at least 
a full year."  The Veteran testified that he was stationed 
along the DMZ and was in an area where Agent Orange was sprayed 
evidenced by foliage "burnt real brown... burnt to a crisp."  He 
stated he was also stationed off of Osan Air Base where he 
described the foliage was brown.  

The Veteran testified that he was told by a doctor at the VA 
Medical Center that his diabetes was related to Agent Orange 
exposure.  According to the April 2003 VA treatment record, an 
examiner stated: 

Veteran was advised that electronic 
records indicate the possibility the he 
does suffer from diabetes type 2.  Veteran 
served in Korea in 1969, and I believe he 
is eligible to file a claim for Agent 
Orange exposure.  I informed him about 
this in hope that it would have some 
positive effect on his mood and alleviate 
some of his concerns about his financial 
problems.

The Board find this statement is not a sufficient positive nexus 
opinion between the Veteran's diabetes and his alleged exposure 
to herbicide as the Veteran did not serve in Korea in 1969 and 
as the examiner's did not clearly opine the Veteran's diabetes 
were related the herbicide exposure.  However, the Veteran also 
stated at the hearing that he was afforded an Agent Orange 
screening examination by Dr. O (see page 5 of the hearing 
transcript).  The Board notes that such examination is not of 
record and, therefore, must be located and incorporated with the 
claims file. 

Therefore, based on the Veteran's testimony at the June 2010 
Board hearing and the lack of records confirming the Veteran's 
claim, further development is needed. Although the Board regrets 
the additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so that 
he is afforded every possible consideration.  VA has a duty to 
assist claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(c) (2009).

Accordingly, the case is REMANDED for the following action:

1.	The AMC should obtain all outstanding VA 
private medical treatment records and 
should ask the Veteran about the existence 
of any outstanding private treatment 
records, namely Agent Orange screening 
examination records from Dr. O.  The 
Veteran should also be asked to identify 
all doctors who confirmed that his current 
diabetes condition is related to herbicide 
exposure during service.  All efforts to 
obtain these records must be documented to 
inclusion in the claims folder.

2.	After completing the requested action, and 
any additional notification and/or 
development deemed warranted, readjudicate 
the claim by evaluating all evidence 
obtained after the last statement or 
supplemental statement of the case (SSOC) 
was issued.  If the benefit sought on 
appeal remains denied, furnish the Veteran 
and his representative an appropriate SSOC 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


